Case 2:21-mc-14073-JEM Document 12 Entered on FLSD Docket 02/11/2021 Page 1 of 20




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   Fort Pierce Division

                       Case No. 2:21mc14073-MARTINEZ-MAYNARD


          Case Pending in the U.S. District Court for the Northern District of California:
            Sweet, et al. v. Zais [Rosenfeldt], et al., 3:19-cv-03674-WHA (N.D. Cal.)



   IN RE SUBPOENA SERVED ON
   ELISABETH DEVOS




   EXPEDITED MOTION TO TRANSFER ELISABETH DEVOS’S MOTION TO QUASH
      TO THE NORTHERN DISTRICT OF CALIFORNIA AND INCORPORATED
                        MEMORANDUM OF LAW



   Manuel J. Dominguez                             Margaret E. O’Grady (pro hac vice pending)
   FL Bar No.: 0054798                             Email: mogrady@law.harvard.edu
   Email: jdominguez@cohenmilstein.com             Rebecca C. Ellis (pro hac vice pending)
   COHEN MILSTEIN SELLERS & TOLL                   Email: rellis@law.harvard.edu
   PLLC                                            LEGAL SERVICES CENTER OF
   11780 U.S. Highway One | Suite N500             HARVARD LAW SCHOOL
   Palm Beach Gardens, FL 33408                    122 Boylston Street
   Telephone: (561) 515-1400                       Jamaica Plain, MA 02130
   Facsimile: (561) 515-1401                       Tel.: (617) 390-3003
                                                   Fax: (617) 522-0715
Case 2:21-mc-14073-JEM Document 12 Entered on FLSD Docket 02/11/2021 Page 2 of 20




                                    NOTICE OF EXPEDITED MOTION

          PLEASE TAKE NOTICE THAT before the Honorable Magistrate Judge Shaniek

   Maynard, Theresa Sweet, Chenelle Archibald, Daniel Deegan, Samuel Hood, Tresa Apodaca,

   Alicia Davis, and Jessica Jacobson, representatives of the class certified in the underlying action,

   (the “Sweet Plaintiffs” or “Plaintiffs”) will and hereby do move the Court pursuant to Rule 45(f)

   of the Federal Rules of Civil Procedure to transfer the Motion to Quash Rule 45 Deposition

   Subpoena (ECF No. 1) (“Motion to Quash”) in this matter to the Northern District of California,

   to be heard by Judge William Alsup in the matter of Sweet, et al. v. Zais, et al., 3:19-cv-03674-

   WHA (N.D. Cal.). Plaintiffs’ motion is based on this submission and the authorities cited herein.

          The Sweet Plaintiffs request expedited treatment of this motion pursuant to Local Rule

   7.1(d)(2), and request a ruling on or before February 23, 2021. A ruling on or before this date is

   necessary because the Motion to Quash is part of a larger set of discovery disputes that are ongoing

   in the Northern District of California, for which a hearing is scheduled for February 24, 2021.

   Clarity as to whether the Motion to Quash will be heard by the Sweet Court will facilitate

   management of these discovery disputes. The Sweet Plaintiffs are seeking to resolve these disputes

   prior to the due date for their opening brief in support of summary judgment, currently set for

   March 11, 2021.

          The necessity for expedited disposition has not been caused by a lack of due diligence on

   the part of the Sweet Plaintiffs. The Motion to Quash was filed on February 8, 2021, and counsel

   for the Sweet Plaintiffs acted promptly in identifying local counsel, seeking pro hac vice

   admittance to this Court, and filing the instant motion. The Sweet Plaintiffs aver that they have

   made a bona fide effort to resolve this matter without the necessity of expedited briefing and have

   been unable to do so.


                                                    1
Case 2:21-mc-14073-JEM Document 12 Entered on FLSD Docket 02/11/2021 Page 3 of 20




          In the alternative, if the Court does not grant expedited treatment of this motion, the Sweet

   Plaintiffs respectfully request that the due date for their opposition to the Motion to Quash

   (currently set for February 22, 2021) be continued until seven days after the Court rules on

   Plaintiffs’ Motion to Transfer.

          Plaintiffs respectfully submit that oral argument is not necessary to resolve this motion.

                                     MEMORANDUM OF LAW

     I.   INTRODUCTION

          The Sweet Plaintiffs, on behalf of themselves and all others similarly situated, are a

   certified class of Plaintiffs who have been engaged in litigation against the U.S. Department of

   Education (“Department”) and its Secretary (together, the “Sweet Defendants” or “Defendants”)

   in the Northern District of California since June 2019. See generally Sweet, et al. v. Zais, et al.,

   No. 3:19-cv-03674-WHA (N.D. Cal.) (Alsup, J.). Until January 7, 2021, the former U.S. Secretary

   of Education, Elisabeth DeVos, was a named defendant in the Sweet case. On that date, Ms. DeVos

   abruptly resigned her position.

          At the time of her resignation, the Sweet Plaintiffs were seeking to depose Ms. DeVos,

   pursuant to a discovery order the California court had entered in October 2020. See generally Order

   Denying Class Settlement, to Resume Discovery, and to Show Cause [hereinafter “Discovery

   Order”], Sweet, No. 3:19-cv-03674-WHA (N.D. Cal. Oct. 19, 2020), ECF No. 146 (appended

   hereto as Exhibit 1). On January 11, 2021, Plaintiffs filed a letter brief explaining why the

   deposition was justified. See Discovery Letter Brief re: Deposition of Former Secretary DeVos

   [hereinafter “DeVos Letter”], Sweet, No. 3:19-cv-03674-WHA (N.D. Cal. Jan. 11, 2021), ECF No.

   171 (appended hereto as Exhibit 2). The court ruled on Plaintiffs’ letter almost immediately,

   instructing that, due to the former Secretary’s resignation, “if counsel pursues such deposition, it


                                                    2
Case 2:21-mc-14073-JEM Document 12 Entered on FLSD Docket 02/11/2021 Page 4 of 20




   must subpoena Ms. DeVos” as a private citizen. Order Re Discovery Letter and Related Matters

   [hereinafter “DeVos Order”], Sweet, No. 3:19-cv-03674-WHA (N.D. Cal. Jan. 12, 2021), ECF No.

   172 (appended hereto as Exhibit 3).

          Accordingly, the Plaintiffs served a deposition subpoena on Ms. DeVos, via the same

   counsel that has been litigating the Sweet case in California. The court in the Northern District of

   California has already considered related issues (and is in the process of actively managing other

   discovery disputes). That court is the appropriate forum for resolution of the former Secretary’s

   Motion to Quash.

          Pursuant to Federal Rule of Civil Procedure Rule 45(f), the Sweet Plaintiffs move to

   transfer Ms. DeVos’s Motion to Quash to the Northern District of California, to be heard by the

   same judge that is managing the Sweet litigation. The circumstances of this case fit squarely within

   the definition of “exceptional circumstances,” Fed. R. Civ. P. 45(f), as delineated by district courts

   across the country. First, deciding the Motion to Quash separately from the rest of the Sweet case

   threatens to disrupt the California proceedings. Second, deciding the Motion in this District would

   risk inconsistent rulings. Third, as Ms. DeVos’s Motion makes clear, both the interpretation of

   Judge Alsup’s prior orders and factual familiarity with the Sweet case will be key to resolving her

   Motion, and the issuing court is in a better position to address both factors. Fourth, and finally,

   transfer will impose no burden on Ms. DeVos or her counsel, particularly in light of federal courts’

   remote operations due to the COVID-19 pandemic, her representation by the same attorneys

   litigating the Sweet matter, and private counsel from a national law firm with an office in San

   Francisco.




                                                     3
Case 2:21-mc-14073-JEM Document 12 Entered on FLSD Docket 02/11/2021 Page 5 of 20




           For these reasons, and as detailed further herein, the Sweet Plaintiffs respectfully request

   that this Court transfer Ms. DeVos’s Motion to Quash to Judge Alsup’s docket in the Northern

   District of California.

    II.    FACTUAL BACKGROUND

           On June 25, 2019, the Sweet Plaintiffs filed a complaint against the Department and then-

   Secretary DeVos in the Northern District of California, alleging that the Defendants had violated

   Section 706 of the Administrative Procedure Act (APA) by unlawfully withholding or

   unreasonably delaying action on the Sweet Plaintiffs’ applications for borrower defense to

   repayment of their student loans. See Complaint, Sweet, No. 3:19-cv-03674-WHA (N.D. Cal. June

   25, 2019), ECF No. 1; Discovery Order at 4. The court certified a nationwide class of

   approximately 160,000 borrowers in October 2019. See Discovery Order (Ex. 1) at 4. The

   Department certified an administrative record a month later, and the parties cross-moved for

   summary judgment. Id. But before the court ruled on those motions, the parties entered into a

   settlement agreement. The court granted preliminary approval of the settlement on May 22, 2020.

   Id. at 5.

           “Then came the snag.” Id. Counsel for the Sweet Plaintiffs discovered that the Defendants

   had been issuing “alarmingly curt,” pro forma denial notices to tens of thousands of class members,

   contrary to Plaintiffs’ understanding of what was required by the settlement agreement and the

   APA. Id. This led Plaintiffs to seek an order from the court that the Defendants had breached the

   settlement agreement, even before final approval had been granted. See id. at 6. On October 1,

   2020, hundreds of student loan borrowers attended the fairness hearing on the proposed settlement

   agreement (held over Zoom), and fourteen representatives selected by the court spoke about their

   “serious concern with the proposed settlement, particularly in light of the Secretary’s recent string


                                                    4
Case 2:21-mc-14073-JEM Document 12 Entered on FLSD Docket 02/11/2021 Page 6 of 20




   of form denials.” Id. Following the hearing, the court denied final approval of the settlement

   agreement, finding that there had been no “meeting of the minds” about what a “final decision” on

   a borrower defense application required. Id. at 10.

          Going further, the court explained that, “[f]or eighteen months, the Secretary refused” to

   issue decisions on any borrower defense applications, “largely on the grounds that such answers

   required backbreaking effort and, thus, substantial time. Now, the Secretary has begun issuing

   decisions at breakneck speed. But most are a perfunctory ‘Insufficient Evidence’ — without

   explanation.” Id. at 6. The court found that the Secretary’s actions brought “cause for alarm,” id.

   at 7, because “[b]orrowers cannot possibly understand why their applications have been denied.

   They do not believe the Secretary has reviewed their borrower-defense applications in good faith

   and do not know, realistically, how to proceed. It’s no wonder borrowers are confused. The

   Secretary’s perfunctory denial notice does not explain the evidence reviewed or the law applied.

   It provides no analysis. And, the borrower’s path forward rings disturbingly Kafkaesque.” Id. at 8.

   The court concluded that “[q]uestions of legality plague the Secretary’s new perfunctory denial

   notice, and the circumstances of its use appear to contradict one of the primary justifications for

   her original delay.” Id. at 11. Accordingly, the court ordered “an updated record and updated

   discovery to determine what is going on.” Id.

          Specifically, the court opened an expedited two-month discovery period, during which the

   Sweet Plaintiffs could “take both written discovery and up to five fact depositions of relevant

   decisionmakers to inquire into, broadly,” three topics relating to the Department’s actions with

   respect to borrower defense applications (briefly, “[t]he development and use of the form denial

   letters”; “[t]he extent to which the difficulty of reviewing borrower-defense applications actually

   caused or justified the Secretary's eighteen-month delay”; and “[t]he extent to which the Secretary


                                                    5
Case 2:21-mc-14073-JEM Document 12 Entered on FLSD Docket 02/11/2021 Page 7 of 20




   has denied applications of students who have attended schools subject to findings of misconduct”).

   Id. at 16. The court also stated that “class counsel may not yet depose the Secretary,” id. (emphasis

   added), but noted that “[e]xtraordinary circumstances, however — for example, if the Secretary

   has unique first-hand knowledge or necessary information cannot be obtained through other, less

   intrusive means — may justify such a deposition at a later date.” Id. The court ordered the Plaintiffs

   to file a letter brief if they sought to expand or extend discovery. See id.

           During the discovery period, the Sweet Plaintiffs deposed the current and former Under

   Secretaries of the Department, the current head of the Federal Student Aid division, and the current

   head of the Borrower Defense Unit. These four deponents consistently disclaimed responsibility

   for or personal knowledge of two out of the court’s three discovery topics. Accordingly, on January

   6, 2021, counsel for the Sweet Plaintiffs informed counsel for the Defendants that they would be

   filing a letter brief with the court to request leave to depose then-Secretary DeVos. Discovery to

   date had made it clear that, as the senior-most policy-setting individual at the agency during the

   relevant time period, Ms. DeVos had “unique first-hand knowledge or necessary information” that

   could not be — because it had not been — obtained through other, less intrusive means. See DeVos

   Letter (Ex. 2) at 1.

           Ms. DeVos abruptly resigned as Secretary of Education the next day, on January 7, 2021.

   The Sweet Plaintiffs nonetheless sought the court’s leave to depose her, as contemplated by the

   October 2020 discovery order. See id. On January 12, 2021, the court entered a brief order on

   Plaintiffs’ letter brief: “The Court appreciates class counsel’s request to depose Elisabeth DeVos,

   but the prior order restricted deposition of ‘the Secretary’ . . . . It imposed no such restriction

   regarding Citizen DeVos. Now, given her new status, if counsel pursues such deposition, it must

   subpoena Ms. DeVos.” DeVos Order (Ex. 3) at 1.


                                                     6
Case 2:21-mc-14073-JEM Document 12 Entered on FLSD Docket 02/11/2021 Page 8 of 20




          So that is what the Sweet Plaintiffs did. On January 13, 2021, the day after receiving the

   court’s order, Plaintiffs’ counsel emailed government counsel to inquire whether government

   counsel would accept service of a subpoena on behalf of Ms. DeVos. See Email from M. O’Grady

   to R. Merritt et al., dated Jan. 13, 2021 (appended hereto as Exhibit 4). The next week, on January

   18, 2021, government counsel responded that they would accept service “if we can negotiate the

   subpoena’s place of compliance.” Email from K. Hancock to M. O’Grady et al., dated Jan. 18,

   2021 (Ex. 4). Plaintiffs’ counsel stated their understanding that the “place of compliance” would

   be over Zoom (as the other depositions in the Sweet matter had been). Email from M. O’Grady to

   K. Hancock et al., dated Jan. 19, 2021 (Ex. 4). Government counsel responded that “the former

   Secretary currently resides at her home in Vero Beach, Florida,” and therefore they would “accept

   service of a subpoena noticing a Zoom deposition in Vero Beach, Florida.” Email from K. Hancock

   to M. O’Grady et al., dated Jan. 22, 2021 (Ex. 4). On January 26, 2021, Plaintiffs served a

   deposition subpoena on Ms. DeVos, via government counsel, listing the place of compliance as

   “via remote technology, with witness located in Vero Beach, Florida.” ECF No. 1-1.

          On February 5, 2021, government counsel emailed Plaintiffs’ counsel to state that they

   would be “filing our motion to quash Plaintiffs’ subpoena for former Secretary DeVos in the

   Southern District of Florida in the near future.” Email from K. Hancock to M. O’Grady et al., dated

   Feb. 5, 2021 (appended hereto as Exhibit 5). Pursuant to Rule 45(f), Plaintiffs’ counsel sought

   government counsel’s consent to transfer the motion to quash, once filed, to the Northern District

   of California. See Email from R. Ellis to K. Hancock et al., dated Feb. 5, 2021 (Ex. 5). Government




                                                   7
Case 2:21-mc-14073-JEM Document 12 Entered on FLSD Docket 02/11/2021 Page 9 of 20




   counsel refused.1 See Emails from K. Hancock to R. Ellis et al., dated Feb. 5, 2021 and Feb. 8,

   2021 (Ex. 5).

   III.   LEGAL STANDARD

          Federal Rule of Civil Procedure 45(f) provides that “[w]hen the court where compliance

   [with a subpoena] is required did not issue the subpoena, it may transfer a motion under this rule

   to the issuing court if the person subject to the subpoena consents or if the court finds exceptional

   circumstances.” The proponent of transfer bears the burden of showing that exceptional

   circumstances are present. See Fed. R. Civ. P. 45(f) advisory committee’s note to 2013

   amendment.2 Transfer is appropriate if the exceptional circumstances “outweigh the interests of

   the nonparty served with the subpoena in obtaining local resolution of the motion.” Id.

          “In determining whether ‘exceptional circumstances’ exist, courts consider several factors,

   including the ‘complexity, procedural posture, duration of pendency, and the nature of the issues

   pending before, or already resolved by, the issuing court in the underlying litigation.’” U.S.

   Plywood Integrity Coalition v. PFS Corp., No. 20-5042 BHS, 2021 WL 409968, at *3 (W.D.

   Wash. Feb. 5, 2021) (quoting Judicial Watch, Inc. v. Valle Del Sol, Inc., 307 F.R.D. 30, 34 (D.D.C.

   2014)); see also, e.g., United States v. Roy, No. 18-20898-MC, 2018 WL 1894731, at *3 (S.D. Fla.

   Mar. 21, 2018). “[T]ransfer may be warranted in order to avoid disrupting the issuing court’s

   management of the underlying litigation, as when that court has already ruled on issues presented




   1
    At the time of this email exchange, Plaintiffs’ counsel did not know the identity of Ms. DeVos’s
   private counsel. Government counsel has since represented to Plaintiffs’ counsel that, on the issue
   of transferring the motion to quash, they are empowered to speak on Ms. DeVos’s behalf.
   2
    “Courts applying Rule 45(f) routinely refer to the 2013 Note’s language in determining its scope.”
   U.S. Plywood Integrity Coalition v. PFS Corp., No. 20-5042 BHS, 2021 WL 409968, at *2 (W.D.
   Wash. Feb. 5, 2021) (citing cases).

                                                    8
Case 2:21-mc-14073-JEM Document 12 Entered on FLSD Docket 02/11/2021 Page 10 of 20




   by the motion . . . .”3 Fed. R. Civ. P. 45(f) advisory committee’s note to 2013 amendment; see also

   Roy, 2018 WL 1894731, at *3-4; Walgreen Co. v. Wyeth, Inc., No. 19-MC-60417-CIV, 2019 WL

   2406338, at *1 (S.D. Fla. Mar. 26, 2019). Some courts have found judicial economy to be a

   sufficiently exceptional circumstance. See In re Managed Care Litig., No. 3:20-MC-00852-IM,

   2020 WL 6044557, at *4 (D. Or. Oct. 13, 2020) (citing Wright & Miller, 9A Fed. Prac. & Proc.

   Civ. § 2451 (3d ed.)). The “prime concern” in deciding whether transfer is warranted “should be

   avoiding burdens on local nonparties subject to subpoenas.” Id. at *3; see also Roy, 2018 WL

   1894731, at *3.

   IV.    EXCEPTIONAL CIRCUMSTANCES JUSTIFY TRANSFER OF MS. DEVOS’S
          MOTION TO QUASH

          Exceptional circumstances, as defined by the body of relevant case law, exist to justify

   transfer of Ms. DeVos’s motion to the Northern District of California. Indeed, all of the

   circumstances support transfer; there is no supportable reason for maintaining this motion in the

   Southern District of Florida.

              A. Litigating the Motion to Quash Separately Will Disrupt the California
                 Proceedings.

          Litigating Ms. DeVos’s Motion to Quash separately from the rest of the underlying

   litigation raises a significant risk of disrupting the California proceedings. The Sweet case is a

   “complex class action” that has been pending for over a year and a half. Glob. Agility Sols., Inc. v.

   Barker, No. 1:19-CV-987-TWP, 2020 WL 2494625, at *2 (W.D. Tex. May 14, 2020) (transferring

   motion to quash to issuing court). Indeed, Ms. DeVos spends approximately half of the pages of

   her (over-length) memorandum reciting the procedural history and facts regarding discovery in the


   3
    “Judges in compliance districts may find it helpful to consult with the judge in the issuing court
   presiding over the underlying case while addressing subpoena-related motions.” Fed. R. Civ. P.
   45(f) advisory committee’s note to 2013 amendment.
                                                    9
Case 2:21-mc-14073-JEM Document 12 Entered on FLSD Docket 02/11/2021 Page 11 of 20




   underlying litigation. The California court is actively managing ongoing discovery in the matter:

   for instance, there is a hearing on the Sweet Plaintiffs’ motion to compel discovery from the Sweet

   Defendants scheduled for later this month. See Sweet, No. 3:19-cv-03674-WHA (N.D. Cal.), ECF

   Nos. 177, 179, 180.

          Although Ms. DeVos is no longer a named party to the underlying litigation, the arguments

   in her Motion to Quash are “necessarily intertwined with” the Sweet case, as the question of

   whether she must sit for a deposition “requires a full understanding of the complexities of” the

   California litigation. U.S. Plywood, 2021 WL 409968, at *3. This is made apparent by former

   Secretary DeVos’s arguments against her deposition. Specifically, she argues that Plaintiffs failed

   to use other, less intrusive means to obtain the information they seek; that her information is not

   relevant to the ultimate relief that Plaintiffs seek in the Sweet case; and that the deposition subpoena

   is an impertinent attempt at harassment. See Motion to Quash at 17-25. In support, she appends

   over 100 pages of exhibits, including deposition transcripts and written discovery responses, the

   volume of which emphasizes that “resolution of the motion . . . requires delving into substantive

   issues in the highly complex underlying litigation.” Fed. Home Loan Mortgage Corp. v. Deloitte

   & Touche LLP, 309 F.R.D. 41, 43 (D.D.C. 2015). Her arguments are intertwined with issues

   already presented to the issuing court, which is “versed” in the “nuances” of the relevant factual

   and legal issues, and thus “better positioned to assess” the necessity of obtaining former Secretary

   DeVos’s testimony, CFA Inst. v. Am. Soc’y of Pension Prof’ls & Actuaries, No. 1:20-MC-00018

   (TNM), 2020 WL 1695050, at *2 (D.D.C. Apr. 7, 2020).

          Under these circumstances, Ms. DeVos’s Motion to Quash should be treated together with

   the other ongoing discovery disputes in the Sweet case. See, e.g., U.S. Plywood, 2021 WL 409968,

   at *3 (“Not transferring the motion to quash . . . risks ‘disrupting the issuing court’s management


                                                     10
Case 2:21-mc-14073-JEM Document 12 Entered on FLSD Docket 02/11/2021 Page 12 of 20




   of the underlying litigation’ and interfering with the discovery and resolution timeline . . . .”

   (quoting Fed. R. Civ. P. 45(f) advisory committee’s note to 2013 amendment); Fed. Home Loan

   Mortgage Corp., 309 F.R.D. at 43 (“[N]othing in the Advisory Committee Note, or subsequent

   case law, precludes this Court from relying on other aspects of case management, such as

   impending discovery deadlines and case-specific issues, to transfer a subpoena-related motion.”);

   Glob. Agility Sols., 2020 WL 2494625, at *2 (“The underlying case has been on file since March

   2019, and the court there has been immersed in the dispute for some time. . . . This Court,

   meanwhile, has no familiarity with the details of the case, the scope of discovery, or the special

   protection that may be required for certain evidence.”).

               B. Separate Litigation Risks Inconsistent Rulings.

           Moreover, although the California court has not directly ruled on the validity of the January

   26, 2021 subpoena to depose Ms. DeVos, it has already considered a related issue and been

   presented with some of the same arguments that Ms. DeVos raises in her Motion to Quash. The

   propriety and necessity of deposing Ms. DeVos has been contemplated by the court at least since

   October 2020, when Judge Alsup ordered expedited supplemental discovery in the Sweet case. See

   Discovery Order (Ex. 1) at 16. In that order, Judge Alsup permitted the depositions of five

   Department officials, as well as written discovery, and noted that Plaintiffs could seek the

   deposition of the Secretary at a later date via letter brief. See id. After taking four depositions of

   Department officials and reviewing the Defendants’ document production and written discovery,

   Plaintiffs requested via letter brief an order permitting the deposition of Ms. DeVos. In Plaintiffs’

   letter and its exhibits, Plaintiffs put before the California court the issues at the heart of the Motion

   to Quash: whether Ms. DeVos has unique, firsthand information that cannot be obtained from other

   sources. See generally DeVos Letter (Ex. 2). The court responded that, due to the Secretary’s


                                                      11
Case 2:21-mc-14073-JEM Document 12 Entered on FLSD Docket 02/11/2021 Page 13 of 20




   resignation, she could be subpoenaed directly as a private citizen. In short: Judge Alsup has already

   had this very issue before him.

          “[N]umerous district courts have found exceptional circumstances” when motion practice

   “in the issuing court . . . raises similar arguments to those raised in the motion sought to be

   transferred.” E4 Strategic Sols., Inc. v. Pebble Ltd. P’ship, 2015 WL 12746706, at *3 (C.D. Cal.

   Oct. 23, 2015); cf. In re Nonparty Subpoenas to PPG Indus., Inc., No. 2:20-MC-00296-RJC, 2020

   WL 1445844, at *4 (W.D. Pa. Mar. 25, 2020) (granting transfer where “this Court’s consideration

   of the merits of PPG’s Motion to Quash presents the risk of a decision inconsistent with [the issuing

   court’s] ruling . . . regarding the relevance of the Rule 30(b)(6) deposition at issue”). And with

   good reason: otherwise, subpoenaed parties would be encouraged to go forum-shopping, which is

   exactly what happened here. Plaintiffs’ letter to the California court (Ex. 2) set forth Plaintiffs’

   legal and factual justification for taking the deposition of Ms. DeVos. Her Motion to Quash in this

   District is, in effect, a refutation of the arguments Plaintiffs made in the California court. Quite

   simply, the Sweet Defendants did not like the direction signaled by the California court’s order,

   and went searching for a different outcome by filing what is essentially an opposition brief in

   another Court.

          To make matters worse, Defendants have taken this opportunity to impugn the motives of

   Plaintiffs, baselessly accusing them of a “transparent attempt at harassment.” Motion to Quash

   (ECF No. 1) at 25. This accusation is inappropriate and plainly inaccurate. The California court

   made clear in October 2020 that although “class counsel may not yet depose the Secretary”

   (emphasis added), extraordinary circumstances could justify the deposition at a later date.

   Discovery Order (Ex. 1) at 16. That later date has arrived — not because of improper motives on

   the part of 160,000 class members who have been “h[u]ng[] out to dry” by the Department, id. at


                                                    12
Case 2:21-mc-14073-JEM Document 12 Entered on FLSD Docket 02/11/2021 Page 14 of 20




   15, but because, as Judge Alsup found, “we are faced with a strong showing of agency pretext”

   and “[w]e need to know what is really going on.” Id. Plaintiffs have determined, as they detailed

   in their letter to the California court in January, that Ms. DeVos has unique knowledge about the

   issues at the heart of this case. See DeVos Letter (Ex. 2) at 1-3. Seeking her deposition — precisely

   as the California court contemplated Plaintiffs might have cause to do after deposing other officials

   — is not only appropriate, but a necessary step to properly advocate for the interests of the class,

   who have suffered “shared trauma.” Discovery Order (Ex. 1) at 17. While Ms. DeVos seeks to

   dismiss Plaintiffs’ advocacy as a “PR campaign,” Motion to Quash (ECF No. 1) at 25, the

   California court, after eighteen months of litigation, stated plainly that this is “not an attorney-

   driven case. Class members have a genuine interest; they sought opportunity via higher education

   only to be deceived by for-profit institutions and, at least in some cases, saddled with crushing

   debt.” Discovery Order (Ex. 1) at 17.

              C. The Motion to Quash Requires Interpretation of the Issuing Court’s Prior
                 Rulings.

          Ms. DeVos’s memorandum in support of her Motion to Quash makes clear that the

   interpretation and application of the California court’s discovery order will be key to adjudicating

   her motion. Indeed, the Motion to Quash spends four pages summarizing the discovery order and

   the means by which the Sweet Plaintiffs have sought Ms. DeVos’s testimony. See Motion to Quash

   at 7-10; see also id. at 17-25 (detailing conduct of discovery in Sweet case, including disputes

   between the parties regarding the proper scope of discovery). Integrated throughout the Motion

   are citations to the discovery order that contradict its plain meaning. See, e.g., Motion to Quash at

   24 (claiming that Judge Alsup “did not authorize the unbounded inquiry into the supposed ‘real’

   reasons for the delay”); id. at 22 (claiming that the discovery sought by Plaintiffs in accordance



                                                    13
Case 2:21-mc-14073-JEM Document 12 Entered on FLSD Docket 02/11/2021 Page 15 of 20




   with the discovery order is “not essential—and indeed, irrelevant—to the merits of this APA

   case”).

             Moreover, considering the merits of Ms. DeVos’s Motion to Quash will require a court to

   interpret not just one, but two of the issuing court’s orders: the October 23, 2020 Order regarding

   the scope of expedited discovery (Ex. 1), and the January 12, 2021 order responding to Plaintiffs’

   letter brief detailing the necessity of Ms. DeVos’s testimony (Ex. 3). As to the first, Judge Alsup

   set the parameters for the supplemental discovery of which the DeVos deposition is a crucial part.

   As to the second, the issuing court would be in the best position to explain what that streamlined

   order meant in relation to the arguments Plaintiffs put forward in their letter brief. In these

   circumstances, the issuing court “would be in the best position to interpret and rule on the effect

   of” the issuing court’s own orders. In re Managed Care Litig., 2020 WL 6044557, at *5.

                D. Transfer Does Not Impose Any Burden on Ms. DeVos or Her Counsel.

             Litigating the Motion to Quash in the Northern District of California will not impose any

   burden on Ms. DeVos or her counsel, particularly in light of how federal courts are currently

   operating to address the COVID-19 pandemic.

             First, all of the depositions in the Sweet litigation thus far have been conducted remotely,

   and the parties have already agreed (and Ms. DeVos’s subpoena provides) that Ms. DeVos will be

   deposed remotely as well.4 See ECF No. 1-1. This is now standard practice, of course. Because of

   COVID-19, both the Southern District of Florida and the Northern District of California have

   issued administrative orders recommending that hearings be conducted via remote technology. See



   4
     Notably, when the Sweet Plaintiffs noticed the deposition of another former Department
   official—former Acting Under Secretary James Manning—government counsel agreed to accept
   service of a subpoena noticing a remote deposition of Mr. Manning without raising any issue
   regarding the “place of compliance.”
                                                     14
Case 2:21-mc-14073-JEM Document 12 Entered on FLSD Docket 02/11/2021 Page 16 of 20




   In re: Coronavirus Public Emergency, Sixth Order Concerning Jury Trials and Other Proceedings,

   Administrative Order 2020-53, ¶ 12 (S.D. Fla., filed Aug. 11, 2020), available at

   https://web.flsd.uscourts.gov/uploads/adminOrders/2020/2020-53.pdf (“strongly encouraging”

   judges “to conduct court proceedings by telephone or video conferencing where practicable”);

   General Order No. 72-6: In re: Coronavirus Disease Public Health Emergency, at 1 (N.D. Cal.

   Sept. 16, 2020), available at https://www.cand.uscourts.gov/wp-content/uploads/general-

   orders/GO_72-6_In_Re_COVID_Public_Health_Emergency_9-16-2020.pdf (all civil hearings

   “will be held via telephone or video conference”).

          Numerous courts have found that, because of the remote proceedings necessitated by

   COVID-19, “there is no practical difference between appearing before” one court or another for

   purposes of Rule 45(f). Bright House Networks, LLC v. MarkMonitor, Inc., No. 20-MC-80083-

   TSH, 2020 WL 4464882, at *3 (N.D. Cal. Aug. 3, 2020).5 Accordingly, any burden on Ms. DeVos

   or her counsel from transferring the Motion to Quash to the Northern District of California is

   greatly minimized because of these efforts. See Fed. R. Civ. P. 45(f) advisory committee’s note to

   2013 amendment (“[J]udges are encouraged to permit telecommunications methods to minimize

   the burden a transfer imposes on nonparties . . . .”).

          Second, even though the agreed-upon Zoom deposition is the relevant event as to Ms.

   DeVos’s burden, it is worth emphasizing that Ms. DeVos herself was, of course, the Defendant in

   this litigation up until her abrupt resignation last month. As such, she has certainly “participated

   in the underlying litigation” in California such that the burden of transfer to her is “minimal.” See


   5
     See also, e.g., U.S. Plywood, 2021 WL 409968, at *4; In re Managed Care Litig., 2020 WL
   6044557, at *5; Hayward Prop., L.L.C. v. Commonwealth Land Title Ins. Co., No. 20-50286, 2020
   WL 3104288, at *2 (E.D. Mich. June 11, 2020); Glob. Agility Sols., 2020 WL 2494625, at *2; In
   re Nonparty Subpoenas to PPG Indus., Inc., No. 2:20-MC-00296-RJC, 2020 WL 1445844, at *4
   (W.D. Pa. Mar. 25, 2020).
                                                     15
Case 2:21-mc-14073-JEM Document 12 Entered on FLSD Docket 02/11/2021 Page 17 of 20




   Exist, Inc. v. Shoreline Wear, Inc., No. 15-61917-MC, 2015 WL 13694080, at *3 (S.D. Fla. Oct.

   16, 2015); see also Parks, LLC v. Tyson Foods, Inc., No. 15-634, 2015 U.S. Dist. LEXIS 110490,

   at *5 (W.D. Pa. Aug. 20, 2015) (finding that a nonparty will not be burdened by transferring the

   motion to the issuing court because “although [nonparty] is not a named party . . . it is by no means

   a stranger to matter”).

            Third, Ms. DeVos’s private and government counsel are both easily able to litigate in the

   Northern District of California, at no additional cost to themselves or Ms. DeVos. Government

   counsel has, of course, been litigating the Sweet case there since June 2019. See, e.g., Roy, 2018

   WL 1894731, at *5 (finding “comparatively minor” interest in local resolution for the subpoenaed

   party where he had previously represented the defendant before the issuing court); CFA Inst., 2020

   WL 1695050, at *2 (transfer would “impose an insignificant burden on” individuals who were

   “represented by the same Washington, D.C. law firm that has been representing the Defendants in

   the underlying case”); cf. United States v. 3M Co., No. CIV120MC00320LGRPM, 2020 WL

   6587052, at *3 (S.D. Miss. Nov. 10, 2020) (noting that, where the subpoenaed individual was

   “being represented by the U.S., presumably at no expense of his own,” transfer would not impose

   “any potential undue costs to him” (citing Judicial Watch, 307 F.R.D. at 34–35)).

            Ms. DeVos’s private counsel belongs to a large national law firm that maintains an office

   in San Francisco,6 and he himself has appeared before the Ninth Circuit previously. Further, Rule

   45(f) specifically provides that Ms. DeVos’s private counsel “may file papers and appear on the

   motion as an officer of the issuing court,” thus obviating any need to obtain local counsel in

   California. See Collins v. Benton, No. 219CV01970JADDJA, 2019 WL 5963709, at *2 (D. Nev.

   Nov. 12, 2019) (citing Fed. R. Civ. P. 45(f)). On the other hand, Plaintiffs’ counsel need to be


   6
       See https://www.bsfllp.com/locations/san-francisco.html.
                                                    16
Case 2:21-mc-14073-JEM Document 12 Entered on FLSD Docket 02/11/2021 Page 18 of 20




   admitted pro hac vice into the Southern District of Florida, which is an additional burden on them

   that would not be imposed on Defendants’ counsel in the event of transfer.

    V.    CONCLUSION

          For the foregoing reasons, the Sweet Plaintiffs respectfully request that this Court transfer

   Ms. DeVos’s Motion to Quash to Judge Alsup’s docket in the Northern District of California.

           If the Court does not grant expedited treatment of this motion, the Sweet Plaintiffs

   respectfully request that the due date for their opposition to the Motion to Quash (currently set for

   February 22, 2021) be continued until seven days after the Court rules on Plaintiffs’ Motion to

   Transfer.



                        CERTIFICATE OF GOOD FAITH CONFERENCE

          Pursuant to Local Rule 7.1(a)(3)(B), I certify that counsel for the Movants have conferred

   with all parties or non-parties who may be affected by the relief sought in the motion in a good

   faith effort to resolve the issues raised by the attached motion and have been unable to do so.



   Dated: February 11, 2021                              Respectfully submitted,


                                                         /s/ Manuel J. Dominguez
                                                         Margaret E. O’Grady (pro hac vice
                                                         pending)
                                                         Email: mogrady@law.harvard.edu
                                                         Rebecca C. Ellis (pro hac vice pending)
                                                         Email: rellis@law.harvard.edu
                                                         LEGAL SERVICES CENTER OF
                                                         HARVARD LAW SCHOOL
                                                         122 Boylston Street
                                                         Jamaica Plain, MA 02130
                                                         Tel.: (617) 390-3003
                                                         Fax: (617) 522-0715

                                                    17
Case 2:21-mc-14073-JEM Document 12 Entered on FLSD Docket 02/11/2021 Page 19 of 20




                                             Manuel J. Dominguez
                                             FL Bar No.: 0054798
                                             Email: jdominguez@cohenmilstein.com
                                             COHEN MILSTEIN SELLERS & TOLL
                                             PLLC
                                             11780 U.S. Highway One | Suite N500
                                             Palm Beach Gardens, FL 33408
                                             Telephone: (561) 515-1400
                                             Facsimile: (561) 515-1401

                                             Attorneys for Movants




                                        18
Case 2:21-mc-14073-JEM Document 12 Entered on FLSD Docket 02/11/2021 Page 20 of 20




                                   CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that on February 11, 2021, the foregoing Expedited Motion to Transfer

   Elisabeth DeVos’s Motion to Quash to the Northern District of California, brief in support, and

   exhibits were served on all parties to this action using the CM/ECF electronic filing system.



                                                   /s/ Manuel J. Dominguez__________

                                                Manuel J. Dominguez




                                                   19
